Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 1-7 and 10-22 are pending.
	Claims 8 and 9 have been cancelled.

Specification
	Corrections to the Abstract and Specification are acknowledged.

Withdrawn rejections
Applicant's amendments and arguments filed 8/1/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-7 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khopade et al. (US 20090104274). Applicant has amended the claims to overcome the rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 10 and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khopade et al. (US 20090104274) and Wissink et al. (EP1755773) and Baker, RW. (Membrane Technology and Applications 2012, John Wiley & Sons, pages 167, 299 and 319) 2 page total). 
8This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims a method of producing microspheres of a substance.

Determination of the scope and content of the prior art
(MPEP 2141.01)

Khopade et al. was discussed in detail previously and that discussion was: “With regard to instant claims 1-3 and 7, Khopade et al. disclose a process in claim 1:

    PNG
    media_image1.png
    208
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    696
    media_image2.png
    Greyscale

Khopade et al. also disclose in claim 4:

    PNG
    media_image3.png
    103
    691
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    938
    708
    media_image4.png
    Greyscale

Khopade et al. also disclose in [0144]:

    PNG
    media_image5.png
    860
    721
    media_image5.png
    Greyscale


It is inherent in the process of Khopade et al. to  form an emulsion of
micro droplets of said first fluid in a second fluid, said micro droplets having an average droplet size and having a droplet size distribution around said average droplet size and below a maximum droplet size especially when no sizes are claimed by Applicant. 
Regarding claim 1, step c, the term “solvent evaporation” reads on the instant limitation of “to lose said solvent” and it is inherent that the resulting microspheres containing the active agent have an average particle size and having a particle size distribution around said average particle size and below a maximum particle size especially when no sizes are claimed by Applicant. Regarding claim 1 step d, this step is performed by Khopade et al. when they pass the suspension of microspheres through different sieves which separate out microparticles and thus are micro filters with a relatively narrow pore size distribution around an average pore size which average pore size is between said average particle size and said maximum particle size to form a filtrate comprising a majority of said micro spheres that is substantially void of micro spheres having a particle size exceeding a maximum allowable particle size. Accordingly, claims 1-3 are disclosed by the reference.
	With regard to instant claims 4, Khopade et al. disclose PLGA which is a biodegradable polymer [0144].
	With regard to instant claims 5 and 6, Khopade et al. disclose polyvinyl alcohol which is a surfactant that substantially prevents the micro droplets from aggregating. 
	With regard to instant claim 7, the filtrate is dried and a powder is obtained (step h of claim 4; [0144]).
	With regard to instant claim 17, the process of Khopade et al. inherently performs the limitation of second fluid containing said micro spheres is passed along a first
surface of said micro filter, while said filtrate, comprising said micro spheres, is collected at a second opposite surface of said micro filter.”
With regard to instant claim 1, Wissink et al. teach a device for generating microspheres (title; [0001]; claims 1-20; Figures 1-21) the device being in claim 1:

    PNG
    media_image6.png
    469
    475
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    88
    425
    media_image7.png
    Greyscale

Wissink et al. also claim a method of making microspheres in claim 26:

    PNG
    media_image8.png
    419
    684
    media_image8.png
    Greyscale

Wissink et al. teach that the microdroplets formed with the device are very fine and have a mutually almost equal size which result in a great improvement in the stability of an emulsion [0003]. The instant specification teaches that such a micro-channel device meets the “having a cross-sectional diameter of a specific size and having an outlet, and by ejecting droplets that emerge at said outlet of said at least one micro-channel in said second fluid. Specific embodiments of micro-channel devices that may be employed this way for the formation of micro-droplets are described in European patent application EP 1.755.773 by applicant that is incorporated herein by reference.” (Instant specification, page 6, lines 1-9).
With regard to instant claim 10, Figure 18 appears to show a corrugated structure with secondary channels extending towards said outlet [0051]. 
With regard to instant claims 18-20, Baker teaches that back flushing and air scrubbing/sparging of microfiltration membranes is well known in the art to solve membrane fouling problems where water flux can be reversed to remove any particulate and fouling material that may have formed on the membrane surface (page 167; page 299; page 319). Sparging means to push air through the membrane.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Khopade et al. is that Khopade et al. do not expressly teach wherein the micro filter comprises a filter layer having strictly defined pores that are formed using photo lithographic etching and/or deposition techniques or said filter layer is a metal layer having openings that are created by means of lift off process. 
2. The difference between the instant application and Khopade et al. is that Khopade et al. do not expressly teach wherein said micro filter is provided with back flush means that are coupled to said second opposite surf ace of said micro filter or wherein said back flush means comprise a controllable valve that releases a pressurized gas onto the second opposite surface of the microfilter or that said back flush means comprise a flow with a peristaltic pump onto said second opposite surface of said micro filter. This deficiency in Khopade et al. is cured by the teachings of Baker. 
3. The difference between the instant application and Khopade et al. is that Khopade et al. do not expressly teach wherein said micro filter has an average pore size of between 5 and 200 microns together with a pore size distribution within a standard deviation of between 0.1 and 5 microns around said average pore size. 
4. The difference between the instant application and Khopade et al. is that Khopade et al. do not expressly teach that wherein said micro spheres have an average particle size of between 5 and 150 microns together with a particle size distribution within a standard deviation of at most 25%, and said particle size distribution is more than 85% below the average pore size of said microfilter. 
5. The difference between the instant application and Khopade et al. is that Khopade et al. do not expressly teach using the micro channel device described in instant claims 8-10. This deficiency in Khopade et al. is cured by the teachings of Wissink et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmaceutical formulation and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the process of Khopade et al. wherein the micro filter comprises a filter layer having strictly defined pores that are formed using photo lithographic etching and/or deposition techniques or said filter layer is a metal layer having openings that are created by means of lift off process, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Khopade et al. teach and suggest using wet sieving and is not limited to the Sweco PharmASep device [0110, 0122, 0134] and 150 micron sieves to remove larger particles and a collection of sieve of size 25 microns [0144]. It is then merely judicious selection of known filters, which have the same desired function as the filter of Khopade et al., having a filter layer having strictly defined pores that are formed using photo lithographic etching and/or deposition techniques or said filter layer is a metal layer having openings that are created by means of lift off process by the ordinary artisan. The predictable and expected result is filtration of the microspheres within the desired particle range size. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Additionally, courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Cir. 2008). It is immaterial how those filters were produced in the absence of evidence to the contrary.
2. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the process of Khopade et al. wherein said micro filter is provided with back flush means that are coupled to said second opposite surf ace of said micro filter or wherein said back flush means comprise a controllable valve that releases a pressurized gas onto the second opposite surface of the microfilter or that said back flush means comprise a flow with a peristaltic pump onto said second opposite surface of said micro filter, as suggested by Baker, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While Khopade et al. appears silent on adding a back-flush system to the process, it is general knowledge in the art, as taught by Baker, that in this art such microfiltration filters can foul with particles. It is then desirable to unclog the filter for continued use and Baker suggests a back-flush system where a back-flush means comprise a flow with a peristaltic pump onto said second opposite surface of said micro filter or as air sparging which would naturally require a controllable valve for the artisan to control the release of a pressurized gas onto the second opposite surface of the microfilter to push air through the microfilter to un-foul the microfilter. The choice of pump for the back-flush means is merely judicious selection by the ordinary artisan and Khopade et al. teach and suggest peristaltic pumps already [0075]. Accordingly, the ordinary artisan would have a reasonable expectation of employing a back-flush means comprising a controllable valve that releases a pressurized gas onto the second opposite surface of the microfilter or that said back flush means comprise a flow with a peristaltic pump onto said second opposite surface of said micro filter. 
3. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the process of Khopade et al. wherein said micro filter has an average pore size of between 5 and 200 microns together with a pore size distribution within a standard deviation of between 0.1 and 5 microns around said average pore size and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Khopade et al. teach and suggest that microspheres have a diameter in the range of about 2 to about 200 microns [0073] and also provide an embodiment employing a 150 micron sieve and a collection sieve of 25 microns [0144] which are within the instantly claimed range. The ordinary artisan would select the proper microfilter size to collect the desired particle size of microspheres with a reasonable expectation of success. The ordinary artisan would desire a pore size distribution within a standard deviation of between 0.1 and 5 microns around said average pore size because Khopade et al. direct the artisan to obtain uniformly sized microspheres (claim 1). The plain and ordinary meaning of uniformly means that the size does not vary but is even and regular throughout and therefore does not deviate substantially at all. Therefore, the ordinary artisan would desire the instantly claimed standard deviation of pore size for accurately obtaining the desired uniform size of the microspheres. 
4. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the process of Khopade et al. wherein said micro spheres have an average particle size of between 5 and 150 microns together with a particle size distribution within a standard deviation of at most 25%, and said particle size distribution is more than 85% below the average pore size of said microfilter and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Khopade et al. not only teach collecting the microspheres on a 25 micron collection sieve but also that microspheres have a diameter in the range of about 2 to about 200 microns [0073] and are uniformly sized ([0079; claim 1) which indicates that the standard deviation is very low because the size is uniform where the plain and ordinary meaning of uniform means that the size does not vary but is even and regular throughout and therefore does not deviate substantially at all. Accordingly, it is obvious to have the standard deviation at most 25% with a reasonable expectation of success. And since the particles size distribution is going to be minimal, then it logically flows that particle size distribution is more than 85% below the average pore size of said microfilter. The size of about 2 to about 200 microns overlaps the instantly claimed range of between 5 and 150 microns. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
5. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the process of Khopade et al. using the micro channel device described in instant claim 1, as suggested by Wissink et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. In claim 3, Khopade et al. teach preparing microspheres comprising a therapeutically active ingredient but has left it open to how those microspheres are prepared. Khopade et al. is directed to making uniformly sized microspheres (claim 1). Wissink et al. provide for a device that appears to meet the limitations of instant claim 1, as taught by Applicant in the specification, to make microspheres that are very fine and have a mutually almost equal size, hence uniform, which result in a great improvement in the stability of an emulsion. Accordingly, it is then obvious to the ordinary artisan to employ the device of Wissink et al. in the process of Khopade et al. to make uniformly sized microspheres/micro-droplets by injecting a first fluid in at least one micro channel of the micro channel device of Wissink et al., said micro channel having a cross sectional diameter of a specific size and having an outlet, and by ejecting droplets that emerge at said outlet of said at least one micro channel in said second fluid with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “…the process involving a microchannel device having a plurality of projection pores formed from primary and secondary channels, as claimed in the present application, produced extremely narrow particle diameter distribution. In particular, as shown in the figures (especially Fig. 4A), the average droplet size was of a narrow distribution, and the average droplet size was not more than 30 μm. This was unexpected, and not reasonably predictable by the cited art.” Respectfully, the Examiner cannot agree for the following reasons. Independent claim 1 is not limited to any particular average droplet size but rather some average droplet size below some maximum droplet size neither of which is defined. Furthermore, dependent claim 22 allows an average particle size of between 5 and 150 µm, which includes average particle sizes greater than 30 µm, thereby undermining Applicant’s argument. Applicant alleges that the average droplet size of not more than 30 µm was unexpected and not reasonably predictable by the cited art. However, the claims are not limited to average droplet sizes of not more than 30 µm and the cited prior art teach and suggest a size of about 2 to about 200 microns, which overlaps the instantly claimed range of between 5 and 150 microns. Thus, the claimed range is predictable and obvious based upon the art of record. Even if Applicant amends the independent claim to recite an average droplet size of not more than 30 µm, no criticality of the range of not more than 30 µm has been shown. See MPEP 716.02(d)(II): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). And see MPEP 2144.05(III)(A): “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Applicant has not done so. Accordingly, Applicant’s arguments are not persuasive and the claims remain rejected.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613